Citation Nr: 0000779	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for lung scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's claims of entitlement to service 
connection for chronic sinusitis and lung scars were not well 
grounded.


FINDINGS OF FACT

1.  Medical evidence of a nexus between current sinusitis and 
the veteran's period of service has not been submitted.

2.  Medical evidence of a nexus between the claimed scars of 
the lungs and the veteran's period of service has not been 
submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic sinusitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for scars of the lungs is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This veteran asserts that he is entitled to service 
connection for his chronic sinusitis and for lung scars.  
Specifically, the veteran contends that his disorders had 
their onset during the time in which he was exposed to 
volcanic ash from a volcanic eruption while serving in the 
Philippines in 1991.  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Overall, the veteran in this case has not submitted competent 
evidence so as to establish a well grounded claim.  His 
failure to submit a well grounded claim necessarily means 
that he is not entitled to service connection for his claims 
of chronic sinusitis and scarring of the lungs.  
Specifically, the veteran has not provided competent evidence 
of a medical nexus between post-service disabilities and his 
period of active service.  Id.  

The veteran's service medical records include a November 1987 
report of medical examination in which there are no abnormal 
findings or notations.  In a July 1988 clinical entry, the 
examiner noted that the veteran's entrance examination 
revealed no significant abnormalities.  An August 1989 
emergency care form reveals problems with a history of 
nosebleeds.  In a December 1989 clinical entry, the veteran 
was treated for chills and a sore throat.  In a sick call 
record dated in July 1990, the veteran was seen for heavy 
cough and chest pains.  Noted is that the sinuses and lungs 
were basically clear.  In December 1991, the veteran was 
noted to have a cough with brownish phlegm.  It was noted 
that he had returned from Clark AFB in November 1991.  It was 
noted that there was the potential that he had inhaled 
substantive volcanic ash was a possibility.  In a January 
1992 record, the veteran was diagnosed with sinusitis.  
Otherwise, the veteran's service medical records are silent 
for any pertinent findings, notations, or complaints.  In 
general, the record does not support the presence of chronic 
disability in service.  

Post-service records include an August 1992 VA examination in 
which the examiner noted the veteran's reported past medical 
history of exposure to volcanic ash that resulted in a 
productive cough.  On examination, the veteran's sinuses and 
respiratory system were noted as clear.  During a September 
1992 VA examination, the veteran was diagnosed with 
bronchitis.  A December 1992 VA outpatient record discloses 
the veteran's past medical history of exposure to ash and a 
chronic cough.  In a VA x-ray study conducted in September 
1993, the radiologist noted clear lungs.  VA outpatient 
records dated in August 1994 reveal complaints of cough and 
sore throat related to an apparent bacterial or viral 
infection.  In private outpatient records for treatment that 
extended from November 1994 to March 1995, the patient was 
seen for upper respiratory problems, including complaints of 
sinusitis.  A private medical record dated in September 1995 
primarily relates to treatment for other disorders.  

In November 1995, a VA outpatient record reflects complaints 
of ongoing sinus problems in addition to other upper 
respiratory infections.  Again, the veteran reported his 
exposure to volcanic ash while in the Philippines.  Also 
noted on that record is that the veteran had an eight-month 
history of smoking while in the service.  By way of history, 
the examiner diagnosed sinusitis.  Further, in VA outpatient 
records dated from February to April 1996, the veteran 
complained of upper congestion and recurrent symptoms of 
sinusitis.  A diagnosis noted in an April entry is possible 
limited sinusitis.  X-ray studies conducted in 1996 and 1997 
reveal clear lungs, no pertinent abnormalities, and some 
mucosal thickening and septate sinuses.  

In spite of the veteran's contentions that he was exposed to 
volcanic ash when there was an explosion during his tour in 
the Philippines and that such exposure caused him to endure 
respiratory problems, including sinusitis and scarring of the 
lungs, the veteran has not presented evidence of skills, 
training, or qualifications otherwise so as to render his 
opinions medically competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Given the absence of a medical 
opinion to substantiate that the veteran's current sinusitis 
or any scars of the lungs relates to his period of service, 
and in particular, to the incident in service, the veteran 
thereby fails to establish a well grounded claim.  Caluza at 
506.  

Moreover, while the articles and treatises submitted by the 
veteran in support of his claims, serve the purpose to 
document the course of the volcanic event in the Philippines, 
they do not impart competent medical opinions or evidence 
otherwise to establish a medical nexus between the veteran's 
chronic post-service sinusitis and lung scars and the 
veteran's period of active service.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu at 492.  Thus, in this regard as well, 
the veteran has failed to establish a well grounded claim.  
Id.  

Essentially, other than contentions made by the veteran, 
there is no evidence of record to support that the veteran's 
disorders relate to his period of service. Significantly, 
there is no competent evidence of record that any post-
service sinusitis relates to the veteran's exposure to 
volcanic ash in the Philippines.  Additionally, there is no 
indication of record whatsoever of any scarring of the lungs 
or any lung disorder neither coincident with service nor 
currently.  Moreover, although the examiners reported the 
veteran's sinusitis and respiratory infections by way of 
history of exposure to volcanic ash as noted in several 
clinical records above, such allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

When a medical opinion depends upon the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Thus, such recitations do not 
provide an avenue to establish that the veteran's post-
service disabilities are causally related to volcanic 
exposure during service.  Therefore, in light of the above, 
the evidence of record preponderates against the veteran's 
service connection claims.  


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for lung scars is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

